DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 6/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes claim 30, use the word “means” (or “step”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for selecting” and “means for determining” as recites in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. Paragraph [0090-0093] Fig. 2 illustrates a block diagram of UE 120 including processor 280 for detecting symbols and selecting  processor for carrying out the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9, 13, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 9, 13, 24 and 28, each recites “the reselection to the scheduling request resource”. There is not a clear antecedent basis for the limitation in the claims. It is unclear what reselection the scheduling request resource based on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 7-8, 16-20, 22-23 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al., (US2019/0052339), hereinafter Zhou. 

Regarding Claim 1, Zhou teaches A method of wireless communication performed by a user equipment (UE), comprising: 
selecting a first resource, of a plurality of resources, for transmission of a request to initiate a beam failure recovery procedure ([Para. 0247-0251] If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device transmits a beam failure recovery request, e.g., via an uplink physical channel or signal based on at least one of the following: a beam failure recovery PRACH or BFR-PRACH) which may use a resource orthogonal to resources of other PRACH transmissions, and a beam 
determining that another transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first resource and is to be transmitted using the first resource ([Para. 0248-0253, 0288-0289] The wireless device may have one or more BFR requests for a transmission using BFR-PRACH overlapping in time with a transmission of one or more other messages. For example, The wireless device may select the first preamble from a plurality of preambles, e.g., based on initiating the RA procedure for the BFR. The wireless device may determine that the first preamble via the first cell, overlaps in time with a second preamble using the PRACH resource. A wireless device may transmit a BFR request simultaneously with other uplink transmissions, e.g., one or more of: a normal PRACH transmission, a scheduling request (SR) transmission, a PUCCH transmission, a PUSCH transmission, or an SRS transmission); 
and selecting a second resource for transmission of the request to initiate the beam failure recovery procedure based at least in part on the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure and is to be transmitted using the first resource. ([Para. 0321, 0340] if a base station configures a wireless device with other 
Regarding Claim 2, Zhou teaches transmitting the request to initiate the beam failure recovery procedure using the second resource. ([Para. 0321] the wireless device transmits beam failure recovery (BFR) request transmission using BFR-PUCCH).
Regarding Claim 3, Zhou teaches detecting a beam failure; and wherein selecting the first resource comprises: selecting the first resource based at least in part on the detection of the beam failure. ([Para. 0248-0251] If a beam failure occurs, a beam failure recovery procedure may be performed. The wireless device may initiate a random access (RA) procedure for a beam failure recovery (BFR) by selecting an uplink physical channel and/or signal based on PRACH (e.g., a beam failure recovery PRACH or BFR-PRACH (i.e., first resource)).
Regarding Claim 4, Zhou teaches wherein the first resource is at least one of a physical uplink control channel beam failure recovery request resource or a scheduling request resource. ([Para. 0248, 0321] The uplink physical channel to transmit a BFR request may be based on at least one of the following: BFR-PRACH, BFR-PUCCH or a scheduling request PUCCH (SR/PUCCH)).
Regarding Claim 5, Zhou teaches wherein the second resource is at least one of physical uplink control channel beam failure recovery request resource or a scheduling request resource. ([Para. 0321] The uplink physical channel to transmit a BFR request may be at least one of a scheduling request PUCCH (SR/PUCCH) for a BFR request transmission (e.g., BFR-PUCCH)).
Regarding Claim 7, Zhou teaches wherein the determination that another transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first resource and is to be transmitted using the first resource comprises ([Para. 0247-0251] The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. The wireless device may initiate a random access (RA) procedure for a beam failure recovery (BFR) by selecting an uplink physical channel and/or signal based on PRACH (e.g., a beam failure recovery PRACH or BFR-PRACH (i.e., first resource));).
comprises: determining that a first uplink transmission is to be prioritized for the first resource over the transmission of the request to initiate the beam failure recovery procedure, wherein the first resource is a second uplink transmission with a lower transmission priority than the first uplink transmission ([Para. 0299, 0305, 0323] based on the configuration parameters, the wireless device may determine that a beam failure recovery request transmission on BFR-PRACH (first resource) may prioritized above other PUCCH transmission or other PRACH transmission). For example, a BFR-PRACH transmission is determined to not be prioritized over a PUSCH transmission with UCI).
Regarding Claim 8, Zhou teaches wherein the selection of the first resource comprises: selecting a first physical uplink control channel beam failure recovery resource based at least in part on a network characteristic ([Para. 0231, 0236, 0240, 0246] If a beam failure event occurs, the wireless device may transmit a beam failure recovery request based on the measured beam link quality such as RSRP, RSRQ (channel characteristic));
and wherein the selection of the second resource comprises: selecting to a second physical uplink control channel beam failure recovery resource based at least in part on the determination to drop the first physical uplink control channel beam failure recovery resource. ([Para. 0321, 0340] The wireless device may substituting BFR-PUCCH (second physical uplink control channel beam failure recovery resource) for BFR-PRACH (i.e., the first physical uplink control channel beam failure recovery resource being dropped).
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Zhou. Zhou further teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0384] Fig. 25 shows general hardware elements that may be used to implement the wireless device including the processor 2501 coupled to the random access memory (RAM) 2503). 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Zhou. Zhou further teaches A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (Para. 0150] Fig. 4 shows hardware elements of a wireless device 406 including at least one communication interface 407, one or more processors 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the one or more processors 408).
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Zhou. Zhou further teaches An apparatus for wireless communication, comprising: means for selecting and means for determining . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

5.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Kang et al., (WO2020/263050A1), hereinafter Kang. 

Regarding Claim 6, Zhou teaches wherein the determination that another transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first resource and is to be transmitted using the first resource ([Para. 0248-0253, 0288-0289] The wireless device may have one or more BFR requests for a transmission using BFR-PRACH overlapping in time with a transmission of one or more other messages. For example, The wireless device may select the first preamble from a plurality of preambles, e.g., based on initiating the RA procedure for the BFR. The wireless device may determine that the first preamble via the first cell, overlaps in time with a second preamble using the PRACH resource. A wireless device may transmit a BFR request simultaneously with other uplink transmissions, e.g., one or more of: a normal PRACH transmission, a scheduling request (SR) transmission, a PUCCH transmission, a PUSCH transmission, or an SRS transmission).
Zhou does not disclose determining that a hybrid automatic repeat request acknowledgement message with a physical uplink control channel format 1 is to be prioritized for the first resource over the transmission of the request to initiate the beam 
Kang teaches determining that a hybrid automatic repeat request acknowledgement message with a physical uplink control channel format 1 is to be prioritized for the first resource over the transmission of the request to initiate the beam failure recovery procedure over the first resource, wherein the first resource is a scheduling request with a physical uplink control channel format 0. ([Pg. 30, Para. 4; Pg. 41, Para. 2, 7-8] The BFRQ information may be transmitted through BFR-PUCCH and other PUCCH resources in PUCCH format 0 or PUCCH format 1. [Page 36] when PUCCH resources overlapping with other PUCCH resources, The UE determines that the HARQ-ACK transmission with PUCCH format 1 and the SR PUCCH transmission with PUCCH format 0. In this case, the HARQ-ACK may be transmitted and dropping SR transmission (i.e., prioritize HARQ-ACK over the beam failure recover over the first resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Kang to implement beam failure recovery procedure to improve mobile broadband communication. 
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

s 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Tsai et al., (US2021/0029724), hereinafter Tsai. 

Regarding Claim 9, Zhou does not disclose determining to drop the second physical uplink control channel beam failure recovery resource; selecting to a scheduling request resource based at least in part on the determination to drop the second physical uplink control channel beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the reselection to the scheduling request resource.
Tsai teaches determining to drop the second physical uplink control channel beam failure recovery resource; selecting to a scheduling request resource based at least in part on the determination to drop the second physical uplink control channel beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the reselection to the scheduling request resource. ([Para. 0180] the UE may request an UL grant using RA procedure for beam failure event on SpCell based on the PUCCH-based BFR being suspended. In some implementations, the PUCCH-based BFR being cancelled. Where the transmission of an UL-SCH resource scheduled by an RAR is part of an RA procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Tsai to implement beam failure recovery procedure to improve data rate, latency, reliability and mobility.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.

7.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Cirik et al., (US 2019/0306765), hereinafter Cirik765. 

Regarding Claim 10, Zhou does not disclose wherein the selection of the first resource comprises: selecting a first physical uplink control channel beam failure recovery resource in a same physical uplink control channel group as a failed secondary cell associated with the beam failure recovery procedure.
Cirik765 teaches wherein the selection of the first resource comprises: selecting a first physical uplink control channel beam failure recovery resource in a same physical uplink control channel group as a failed secondary cell associated with the beam failure recovery procedure ([Para. 0203, 0251-0252] For transmitting a beam failure recovery request. The uplink physical channel or signal may be based on one of: a contention-free PRACH (BFR-PRACH), which may be a resource orthogonal to resources of other PRACH transmissions; a PUCCH (e.g., BFR-PUCCH); and/or a contention-based PRACH resource (e.g., CF-PRACH). Combinations of these candidate signals and/or channels. A wireless device may autonomously select a first resource (first RS) for transmitting the BFRQ signal, for example a BFR-PRACH. When determining a beam failure on the second cell, the wireless device initiate a BFR procedure (e.g., a random access procedure) of the second cell and select the first RS associated with a BFRQ resource comprises at least one PRACH).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Cirik765 to implement beam failure recovery procedure to improve radio efficiency, signaling overhead and reduce wireless device battery power.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.

8.	Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Cirik765 as applied to claims 10 and 25 respectively, and further in view of Cheng et al., (US 2019/0274098), hereinafter Cheng. 

Regarding Claim 11, the combination of Zhou and Cirik765 does not disclose wherein the second physical uplink control channel beam failure recovery resource in the same physical uplink control channel group as the failed secondary cell.   
Cheng teaches wherein the second physical uplink control channel beam failure recovery resource in the same physical uplink control channel group as the failed secondary cell. (Para. 0061] when a beam failure for the SCell, and beam failure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Cirik765 and Cheng to implement beam failure recovery procedure to improve the 5G NR wireless network to recover from beam failure.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.

9.	Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Cirik765 as applied to claims 10 and 25 respectively, and further in view of Cirik et al., (US 2020/0145280), hereinafter Cirik280. 

Regarding Claim 12, the combination of Zhou and Cirik765 does not disclose wherein the second physical uplink control channel beam failure recovery resource is in a different physical uplink control channel group than the physical uplink control channel group of the failed secondary cell.
Cirik280 teaches wherein the second physical uplink control channel beam failure recovery resource is in a different physical uplink control channel group than the physical uplink control channel group of the failed secondary cell. ([Para. 0551, 0565, 0582-0583] based on the wireless device detects a beam failure on the at least one secondary cell, the wireless device may send (e.g., transmit) the BFRQ via at least one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Cirik765 and Cirik280 to implement beam failure recovery procedure to improve performance of a wireless network. System throughput, and/or data rate of transmission.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 12.

10.	Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Cirik765 as applied to claims 10 and 25 respectively, and further in view of Tsai. 

Regarding Claim 13, the combination of Zhou and Cirik765 does not disclose determining to drop the second physical uplink control channel beam failure recovery resource; selecting to a scheduling request resource based at least in part on the determination to drop the second physical uplink control channel beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the reselection to the scheduling request resource.
Tsai teaches determining to drop the second physical uplink control channel beam failure recovery resource; selecting to a scheduling request resource based at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Cirik765 and Tsai to implement beam failure recovery procedure to improve data rate, latency, reliability and mobility.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 13.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Cirik765 and Tsai as applied to claim 13, and further in view of Agiwal et al., (US 2021/0013948) hereinafter Agiwal.

Regarding Claim 14, the combination of Zhou, Cirik765 and Tsai, specifically, Zhou teaches wherein the scheduling request resource is at least one of: a scheduling request resource that is available to the UE ([Para. 321, 0340] wireless device is configured with a scheduling request PUCCH (SR/PUCCH) with other uplink channels 
The combination of Zhou, Cirik765 and Tsai does not disclose a scheduling request resource that is available to the UE in the same physical uplink control channel group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time.
Agiwal teaches a scheduling request resource that is available to the UE in the same physical uplink control channel group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time ([Para. 0076-0087] For SCell's BFR, UE uses SR information in configuration of cell group secondary cell group (SCG)) to which that SCell belong. SR identifier for BFR identifies the SR configuration to be used for SCell BFR. Upon detecting beam failure for an SCell, UE triggers SR information for SCell BFR. A list of SR configurations is configured per cell group. SR resource configuration indicates the physical layer resources on physical UL control channel (PUCCH) which are used for transmitting SR). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Agiwal to implement beam failure recovery procedure to improve 5G communication systems.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Xiong et al., (US 2018/0323856) hereinafter Xiong.
Regarding Claim 15, Zhou teaches wherein the selection of the first resource comprises: selecting a physical uplink control channel beam failure recovery resource ([Para. 0247-0251] A wireless device transmits a beam failure recovery request, e.g., via an uplink physical channel or signal based on at least one of the following: a beam failure recovery PRACH or BFR-PRACH) which may use a resource orthogonal to resources of other PRACH transmissions, and a beam failure recovery PUCCH or BFR-PUCCH). A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may initiate a random access (RA) procedure for a beam failure recovery (BFR) by selecting an uplink physical channel and/or signal based on PRACH (e.g., a beam failure recovery PRACH or BFR-PRACH (i.e., first resource)); and wherein the selection of the second resource comprises: selecting a scheduling request resource ([Para. 0253, 0321, 0340] the wireless device may initiate a scheduling request (SR) procedure for the BFR. For example, a SR/PUCCH (e.g., BFR-PUCCH) for a BFR request transmission).
Zhou does not disclose scheduling request resource to request an uplink grant.
Xiong teaches scheduling request resource to request an uplink grant ([Para. 0049] UE may transmit a beam failure recovery signal (which may be a scheduling request) to acquire an uplink grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Xiong to implement beam failure recovery procedure to improve system throughput to support IoT, delay, energy efficiency, cost, network flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210314049,  MATSUMURA et al. discloses User terminal and radio communication method.
US 20180302889, Guo et al. discloses Method and apparatus for beam recovery in next generation wireless systems.
US 20210289536, Liu et al. discloses Base station apparatus, terminal apparatus, communication method, and integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER K MAK/Examiner, Art Unit 2413          
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413